Citation Nr: 0812445	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-20 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for low back degenerative arthritis L2-3 
and L4.5, secondary to the service-connected left knee 
disorder.  He perfected a timely appeal to that decision.  

On January 15, 2008, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  A low back disorder was not manifested in service; 
arthritis of the lumbar spine was not manifested in the first 
postservice year; a lumbar disorder is not attributed to 
service.  

2.  The veteran's chronic low back disorder is unrelated to 
his service-connected bilateral knee disorder.  

3.  The evidence does not present an unresolved complex or 
controversial medical question.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

2.  A low back disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310 (2007).  

3.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2004 from the RO to the veteran 
which was issued prior to the initial RO decision in January 
2005.  That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
May 2006 SOC provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
March 2006.  

Additionally, the Veterans Law Judge presiding over the Board 
hearing regarding this claim afforded the veteran 30 days 
from the date of the hearing during which the veteran could 
submit new evidence in support of his claim.  The file 
remained open for 30 days.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.103(a) (c) (2).  The veteran was clearly informed of an 
evidentiary defect and provided an opportunity to cure the 
defect.  However, no evidence was submitted.  The judge 
informed the veteran of the type of evidence or testimony 
that was needed to establish service connection for a low 
back disorder.  Such action complies with the VCAA and 38 
C.F.R. § 3.103 (2007).  The information provided by the Board 
Member gave the veteran actual knowledge of the needed 
evidence and accorded the veteran fundamental fairness.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for degenerative 
arthritis, L2-3 and L4-5, secondary to the service-connected 
left knee disorder, given that he has provided testimony at a 
hearing before the Board, given that he has been provided all 
the criteria necessary for establishing service connection, 
we find that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  

The Board has also considered the veteran's request that an 
independent medical expert opinion (IME opinion) be obtained, 
but has determined that no such opinion is required in this 
case.  In this regard, the Board notes that it is authorized 
to obtain an advisory medical opinion from an independent 
medical expert when, in the Board's opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2007).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board is 
of the opinion that the medical opinion provided by the VA 
examiner who conducted the November 2004 VA exam is adequate 
for adjudication purposes, and that, as discussed below, the 
case does not present the medical complexity or controversy 
that would require an IME opinion.  

The medical opinion provided by the VA examiner in November 
2004 is also adequate for VCAA purposes.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Neither an examination nr 
an opinion was required for direct service connection 
purposes since the Board does not accept that there was an 
inservice disease or injury (or within the presumptive 
period).  The service medical records are normal, and his 
testimony of having back pain in service and since that time 
is not credible.  In regard to the secondary service 
connection issue due to a bilateral knee disability, there is 
no indication that the current disability may be associated 
to the service-connected pathology.  Although the Court has 
not fully explained when a VA examination is needed in a 
secondary service connection issue, the Board has adopted the 
theory contained in McLendon.  



II.  Factual Background.

By a rating action in January 1994, the RO granted service 
connection for residuals, left knee injury, effective 
February 8, 1980.  

Of record is a statement in support of claim (VA Form 21-
4138), dated in May 2004, wherein the veteran requested 
service connection for a low back condition, secondary to his 
service-connected left knee disorder.  

Submitted in support of the veteran's claim were treatment 
reports from Valley Wide Health service dated from July 1997 
to March 2001.  These records show that the veteran received 
clinical evaluation and treatment for chronic back pain.  In 
March 1999, the veteran was seen at the clinic complaining of 
low back pain; he indicated that he developed back pain after 
doing some yard work about a week ago.  The assessment was 
musculoskeletal low back pain.  The veteran was again seen in 
June 1999 with complaints of low back pain secondary to 
roofing.  During a clinical visit in May 2000, it was noted 
that the veteran was referred to Dr. R. A. for evaluation of 
back pain.  It was noted that the veteran had history of back 
injury when he was in high school; ever since then, he has 
continued to experience back pain.  Following physical 
examination, the assessment was low back pain, likely 
degenerative joint disease in character, which also affected 
the knees.  A November 2000 progress note reflects an 
assessment of chronic back pain, chronic knee pain, probably 
arthritic in nature.  A radiology report, dated in December 
2000, reflects an impression of discogenic degenerative 
change at L2-3, and bilateral L5 spondylolysis.  In March 
2001, the veteran was seen for complaints of pain around the 
right trapezius muscle and along the mid cervical disks of 
his neck.  The examiner reported a past medical history of 
discogenic degenerative joint disease over L2-3 and some 
spondylolisthesis.  The assessment was degenerative joint 
disease, exacerbated by trying to pace out his medication.  

VA progress notes dated from April 2004 through October 2004 
show that the veteran received ongoing evaluation and 
treatment for chronic low back pain secondary to degenerative 
disc disease.  

The veteran was afforded a VA compensation examination in 
November 2004, at which time he reported that he has suffered 
from arthritis in his back for 20 years.  The veteran 
indicated that he has been suffering form back strain since 
1978; he stated that the pain has been constant.  Examination 
of the lumbar spine revealed complaints of radiating pain on 
movement of both legs.  Muscle spasm is absent.  There was 
tenderness noted on examination of the lumbar area.  There 
was positive straight leg raising, bilaterally.  X-ray study 
of the lumbar spine showed degenerative arthritis, joint 
narrowing and osteophytes noted from L4.  The examiner 
indicated that the diagnosis was low back degenerative 
arthritis; he explained that the low back osteoarthritis is 
more likely due to osteoarthritis of the spine.  

In an addendum to the above examination, the examiner noted 
that the veteran reported having back strain for 26 years 
with persistent constant pain.  The examiner stated, based on 
the onset of back strain and its chronicity as well as his 
examination of the veteran, it was his opinion that the 
veteran's current lumbar spine condition of degenerative 
arthritis of the lumbar spine with degenerative disc, L2-L3 
and L4-L5, is less than likely related to the service 
connected left knee condition.  

At his personal hearing in January 2008, the veteran's 
representative maintained that the November 2004 examination 
was inadequate in so far as the examiner provided an opinion 
based solely on the effect of the left knee on the veteran's 
back; it is argued that the examiner should have addressed 
both knees.  The veteran testified that he didn't have any 
back condition prior to entering military service.  The 
veteran indicated that he injured his knee in service; 
thereafter, he started experiencing pain in the lumbar spine.  
The veteran stated that his back pain is worse during cold 
weather.  The veteran related that an intern at the Sepulveda 
VA medical center told him that his back condition is related 
to the knee condition.  The veteran's nephew testified that 
he has watch his uncle deal with aching and stiffness in the 
knees over the years.  He stated that the veteran favors the 
left knee, and this has contributed to his low back 
condition.  


III.  Legal Analysis.

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic." Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  Prior to October 10, 2006, the provisions 
of 38 C.F.R. § 3.310 directed, in pertinent part, that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the veterans' 
compensation law. This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. § 
4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated. As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Cf. 38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service- 
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.  

As to secondary service connection or compensation, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disease or injury; and (3) medical 
evidence establishing a nexus between the service-connected 
disability and the claimed disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for low back degenerative 
arthritis.  

The service medical records are completely silent for any 
complaints of or treatment for a low back disorder.  The 
separation physical, in August 1978, noted the veteran's 
spine and musculoskeletal system as normal.  The first 
objective clinical documentation of the onset of a chronic 
lumbosacral spine disorder is dated in 1987, years after 
service separation.  The Board must note the lapse of many 
years between the veteran's separation from service and the 
first treatment for his low back disorder.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).  In addition, while the 
veteran has a current diagnosis of low back degenerative 
arthritis, there is no competent evidence indicating that 
there is a relationship between the veteran's current low 
back disorder and active service.  The veteran has not 
submitted any competent evidence of a nexus to service.  His 
assertion of back pain in service and since service is 
unsupported by the record, and is not credible.  Therefore, 
the Board finds that there is no competent evidence that the 
veteran's low back degenerative arthritis was incurred in or 
aggravated by service and service connection on a direct 
basis is denied.  

The preponderance of the evidence is also against a finding 
of service connection for low back degenerative arthritis on 
a secondary basis.  The veteran has argued that his low back 
disorder was caused by his service connected bilateral knee 
disorder.  However, a careful review of the evidence of 
record reveals that there is no competent evidence of a 
relationship between the veteran's degenerative arthritis of 
the lumbar spine and his service connected bilateral knee 
disorder.  

Specifically, in an addendum to the November 2004 VA 
examination, a VA examiner stated that "the veteran's 
current lumbar spine condition of degenerative arthritis of 
the lumbar spine with degenerative disc, L2-L3 and L4-L5, is 
less than likely related to the service connected left knee 
condition."  The opinion was provided in conjunction with a 
detailed examination of the veteran's current condition and 
past medical history.  This opinion is competent and stands 
uncontradicted by any other competent evidence of record.  
Furthermore, there is no competent evidence of an increase in 
disability (aggravation) due to a service connected disease 
or injury.  

Given the evidence as outlined above, the Board finds that 
the only evidence in favor of the veteran's claim is his own 
assertion that he believes his low back degenerative 
arthritis developed as a result of his service connected 
bilateral knee disorder.  His opinion as to etiology, 
however, is insufficient to establish a relationship between 
the two disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).  At this time, there is no competent 
evidence linking any degree of disability due to degenerative 
arthritis to a service-connected disease or injury.  
Therefore, because the one medical opinion of record reflects 
that the veteran's degenerative arthritis of the lumbar spine 
was not caused by the service connected knee disorder and 
there is no competent evidence to refute the opinion, the 
Board must also deny service connection for low back 
degenerative arthritis on a secondary basis.  

In sum, the evidence of record does not show that the 
veteran's service-connected bilateral knee disorder caused or 
aggravated the veteran's lower back disorder.  Additionally, 
there is no evidence showing that he has a back disability 
which is related to service.  Thus, the preponderance of the 
evidence is against entitlement to service connection for low 
back degenerative arthritis, secondary to his service-
connected bilateral knee disorder.  

To the extent that an opinion is sought as to a relationship 
between the back and a bilateral knee disorder, versus a 
unilateral knee disorder, such examination is not needed.  
The veteran's theories of entitlement have varied and an 
examination or opinion is not warranted just because the 
theory has changed.  None of the evidence suggests a 
relationship to a service connected disease or injury.  The 
duty to assist has been met.  We again note that the veteran 
was informed of an evidentiary defect in the record and 
provided an opportunity to cure the defect.  

Although the veteran has requested that the Board obtain an 
IME opinion, as stated above, the Board finds that there is 
no issue of such medical complexity or controversy as would 
warrant an independent medical opinion.  In this regard, the 
Board notes that the VA medical opinion discussed above 
addresses all aspects pertinent to the claim.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the veteran's claim for 
service connection for a low back disorder on a direct, 
presumptive, or secondary basis due to his service-connected 
bilateral knee disorder.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107.  


ORDER

Service connection for degenerative arthritis of the lumber 
spine is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


